DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 remain pending. Claims 1-5, 8, 11-15, and 17-18 have been amended.  
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  the phrase “if the delivery event is a package take-over event” should be stated more definitively (e.g. when the delivery event is a package take-over event). 
Claims 4 and 14 are objected to because of the following informalities:  the phrase “if the delivery event is a package hand-over event” should be stated more definitively (e.g. when the delivery event is a package hand-over event”.  
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite the limitation “the first delivery class” in claim 1 line 21 and claim 11 line 16. There is insufficient antecedent basis for this limitation in the claim, and therefore, it is unclear what first delivery class applicant is referring to.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Melanson et al (US 20200223632 A1) (Hereinafter referred to as Melanson)

Regarding Claim 1, Melanson discloses a robot (See at least Melanson Paragraph 0037 and Figures 1-3, the system, which includes a robotic unit, is interpreted as the robot) comprising: 
a bin including a plurality of loading boxes (See at least Melanson Paragraph 0054 and Figures 11-12, the robotic unit comprises a storage space, which is interpreted as a bin, which includes a plurality of containers, which are interpreted as boxes; See at least Melanson Paragraphs 0057-0058, the containers has space for loading items); 
a communication circuit configured to transmit or receive a signal (See at least Melanson Paragraphs 0047 and 0095 and Figure 4, the robot has transmitters and transceivers to communicate with external devices); 
a first sensor configured to detect information regarding a surrounding environment (See at least Melanson Paragraphs 0041-0042, the robot includes sensors for scanning the environment): 
a motor configured to implement movement of the robot (See at least Melanson Paragraph 0039); and 
a processor (See at least Melanson Paragraphs 0039-0040) configured to: 
detect a delivery event by interaction with an operator while moving along a moving path (See at least Melanson Paragraphs 0011-0013, the robot is traveling throughout a hotel, which is interpreted as moving along a moving path, and delivers items to people; the robot delivering items to guests is interpreted as a delivery event by interaction with an operator)
identify delivery authority information and position information of the operator in response to detecting the delivery event (See at least Melanson Paragraphs 0011-0013, the robot is traveling throughout a hotel, and delivers items to people based on the position of the person and the delivery location, which is interpreted as delivery authority information; See at least Melanson Paragraphs 0040 and 0098, the robot can receive instructions to deviate from the predetermined path and delivery schedule, which is interpreted as identifying delivery authority information and position information while moving along a moving path), and 
determine whether to allow the operator to access the bin based on the delivery authority information and the position information (See at least Melanson Paragraphs 0011-0013, the robot only allows the user access if the user is at the delivery location, the user’s position is interpreted as position information and the delivery location is interpreted as the delivery authority information), 
wherein the delivery authority information identifies an authorized area in which the operator is given authority to access to the bin (See at least Melanson Paragraphs 0011-0013, the robot only allows the user access if the user is at the delivery location, the delivery location is interpreted as the delivery authority information).
	Even though Melanson discloses a plurality of boxes and authenticating an operator (See at least Melanson Paragraphs 0011-0013, the robot authenticates individuals), Melanson fails to explicitly disclose the processor is further configured to: if the delivery event is a package take-over event for receiving an object from the operator, acquire delivery class information indicating whether an authentication of a recipient is required when delivering the object to the recipient, 
select, based on the acquired delivery class information, one of a first loading box, of the plurality of loading boxes, associated with the first delivery class or a second loading box of the plurality of loading boxes, associated with a second delivery class, and 
open the selected one of the first loading box or the second loading box to take over the object from the operator.
However, Melanson does disclose a package take over event for receiving an object from an operator (See at least Melanson Paragraphs 0066 and 0067-0069, the containers are removed and replaced depending on the demand or schedule, and the robot is configured to carry food and drinks and filled with linens, which is interpreted as receiving an object from an operator), certain objects require authentication of a recipient when delivering the object (See at least Melanson Paragraphs 0063-0064, objects like hotel room and bathroom products do not require authentication, while items like food and beverages do require authentication),  loading the items in first loading box associated with a first delivery class, and loading items in a second loading box associated with a second delivery class (See at least Melanson Paragraphs 0063-0064, the hotel room and bathroom products are placed into free containers that do not require authentication, which is interpreted as a second loading box, and beverages and food items are placed into restricted containers which do require authentication, which is interpreted as a first loading box), and open one of the loading boxes to take over the object from the operator (See at least Melanson Paragraphs 0067-0069, each of the first two containers are opened to carry food items and drinks, and another container is filled with linens by the housekeeper). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Melanson to acquire delivery class information of the object indicating which box the object should be placed in when the operator hands over the object to the robot, and to open the selected box. Certain items require authentication to ensure only authorized individuals can access the items, while other items can be accessed by anyone (See at least Melanson Paragraphs 0063-0064). By acquiring the delivery class information of the object, and selecting the appropriate box the object should be placed in based on the requirement of authentication, the security of the robot will be improved by only allowing authorized individuals to access items that are not for everyone. 

Regarding Claim 2, Melanson discloses the delivery authority information indicates whether the operator is authorized to hand-over or take-over the object (See at least Melanson Paragraphs 0010-0013, the user access code is interpreted as part of the delivery authority information, which indicates if a user has access to an item being delivered; Delivering an item to the operator is interpreted as the operator taking-over an object), and 
the processor, when determining whether to allow the operator to access the bin, is further configured to manage the robot to hand-over the object to the operator or take-over the object from the operator based on the delivery authority information (See at least Melanson Paragraphs 0011-0013, the robot only allows authorized individuals to access the delivered items; The robot delivering an item is interpreted as the robot handing-over an object).

Regarding Claim 3, Melanson discloses the processor, when managing the robot to hand-over the object to the operator, is further configured to output information indicating a position of the object in the bin (See at least Melanson Paragraphs 0011-0013, the robot unlocking a specific container based on the user’s access code is interpreted as outputting information indicating a position of the object). 

Regarding Claim 7, Melanson discloses the processor performs authentication of the operator before handing-over the object to the operator (See at least Melanson Paragraphs 0010-0013, the robot only allows authorized individuals to access the delivered items).

Regarding Claim 8, Melanson discloses the first loading box of the first delivery class is a loading box that requires the recipient's authentication upon delivery of the object, and 
the second loading box of the second delivery class is a loading box that does not require the recipient's authentication upon delivery of the object (See at least Melanson Paragraphs 0063-0064, the hotel room and bathroom products are placed into free containers that do not require authentication, which is interpreted as a second loading box, and beverages and food items are placed into restricted containers which do require authentication, which is interpreted as a first loading box).

Regarding Claim 9, Melanson discloses the processor induces event processing at the authorized area when the bin is closed (See at least Melanson Paragraphs 0011-0013, the robot processes the user’s authorization in the authorized area while the bin is closed and locked; Processing the user’s authorization is interpreted as event processing).

Regarding Claim 11, Melanson discloses a method of operating a robot (See at least Melanson Paragraph 0037 and Figures 5-10, the robotic unit is interpreted as the robot), the method comprising: 
detecting a delivery event by interaction with an operator while moving along a moving path (See at least Melanson Paragraphs 0011-0013, the robot is traveling throughout a hotel, which is interpreted as moving along a moving path, and delivers items to people; the robot delivering items to guests is interpreted as a delivery event by interaction with an operator)
Identifying, in response to detecting the delivery event while moving along a moving path, delivery authority information and position information of an operator (See at least Melanson Paragraphs 0011-0013, the robot is traveling throughout a hotel, and delivers items to people based on the position of the person and the delivery location, which is interpreted as delivery authority information; See at least Melanson Paragraphs 0040 and 0098, the robot can receive instructions to deviate from the predetermined path and delivery schedule, which is interpreted as identifying delivery authority information and position information while moving along a moving path), and 
determining, based on the delivery authority information and the position information, whether to allow the operator to access a bin of the robot (See at least Melanson Paragraphs 0011-0013, the robot only allows the user access to the container, which is interpreted as the bin, if the user is at the delivery location, the user’s position is interpreted as position information and the delivery location is interpreted as the delivery authority information), 
wherein the delivery authority information identifies an authorized area in which the operator is given authority to access to the bin (See at least Melanson Paragraphs 0011-0013, the robot only allows the user access if the user is at the delivery location, the delivery location is interpreted as the delivery authority information).
Even though Melanson discloses a plurality of boxes and authenticating an operator (See at least Melanson Paragraphs 0011-0013, the robot authenticates individuals), Melanson fails to explicitly disclose the determining whether to allow the operator to access the bin includes: if the delivery event is a package take-over event for receiving an object from the operator, acquiring delivery class information indicating whether an authentication of a recipient is required when delivering the object to the recipient, 
selecting, based on the acquired delivery class information, one of a first loading box, of the plurality of loading boxes, associated with the first delivery class or a second loading box of the plurality of loading boxes, associated with a second delivery class, and 
open the selected one of the first loading box or the second loading box to take over the object from the operator.
However, Melanson does disclose a package take over event for receiving an object from an operator (See at least Melanson Paragraphs 0066 and 0067-0069, the containers are removed and replaced depending on the demand or schedule, and the robot is configured to carry food and drinks and filled with linens, which is interpreted as receiving an object from an operator), certain objects require authentication of a recipient when delivering the object (See at least Melanson Paragraphs 0063-0064, objects like hotel room and bathroom products do not require authentication, while items like food and beverages do require authentication), loading the items in first loading box associated with a first delivery class, and loading items in a second loading box associated with a second delivery class (See at least Melanson Paragraphs 0063-0064, the hotel room and bathroom products are placed into free containers that do not require authentication, which is interpreted as a second loading box, and beverages and food items are placed into restricted containers which do require authentication, which is interpreted as a first loading box), and open one of the loading boxes to take over the object from the operator (See at least Melanson Paragraphs 0067-0069, each of the first two containers are opened to carry food items and drinks, and another container is filled with linens by the housekeeper). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Melanson to acquire delivery class information of the object indicating which box the object should be placed in when the operator hands over the object to the robot, and to open the selected box. Certain items require authentication to ensure only authorized individuals can access the items, while other items can be accessed by anyone (See at least Melanson Paragraphs 0063-0064). By acquiring the delivery class information of the object, and selecting the appropriate box the object should be placed in based on the requirement of authentication, the security of the robot will be improved by only allowing authorized individuals to access items that are not for everyone. 

	Regarding Claim 12, Melanson discloses the delivery authority information identifies whether to hand-over an object to the operator or take-over the object from the operator (See at least Melanson Paragraphs 0010-0013, the user access code is interpreted as part of the delivery authority information, which indicates if a user has access to an item being delivered; The robot delivering an item is interpreted as the robot handing-over an object), and 
the method further comprises handing-over the object to the operator or taking-over the object from the operator based on the delivery authority information in response to determining whether to allow the operator to access the bin (See at least Melanson Paragraphs 0011-0013, the robot only allows authorized individuals to access the delivered items; The robot delivering an item is interpreted as the robot handing-over an object).

Regarding Claim 13, Melanson discloses wherein handing-over the object comprises:
providing information identifying a position of the object in the bin (See at least Melanson Paragraphs 0011-0013, the robot unlocking a specific container based on the user’s access code is interpreted as providing information identifying a position of the object). 

Regarding Claim 17, Melanson discloses handing-over the object to the operator comprises: 
performing authentication of the operator before enabling the operator to acquire the object from the bin (See at least Melanson Paragraphs 0010-0013, the robot only allows authorized individuals to access the delivered items).

Regarding Claim 18, Melanson discloses the first loading box of the first delivery class is a loading box that requires the recipient's authentication upon delivery of the object, and 
the second loading box of the second delivery class is a loading box that does not require the recipient's authentication upon delivery of the object (See at least Melanson Paragraphs 0063-0064, the hotel room and bathroom products are placed into free containers that do not require authentication, which is interpreted as a second loading box, and beverages and food items are placed into restricted containers which do require authentication, which is interpreted as a first loading box).

Regarding Claim 19, Melanson discloses performing event processing at the authorized area when the bin is closed (See at least Melanson Paragraphs 0011-0013, the robot processes the user’s authorization in the authorized area while the bin is closed and locked; Processing the user’s authorization is interpreted as event processing).

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Melanson in view of Liivik et al (US 20200316777 A1) (Hereinafter referred to as Liivik)

Regarding Claim 5, Melanson fails to disclose the bin includes a second sensor configured to detect a weight of contents receive inside the bin, and 
the processor monitors the weight of contents received inside the bin and determines based on monitoring the weight of the contents of the contents received inside the bin and when handing-over the object to the operator, whether the object was removed from the bin.
However, Liivik teaches the bin includes a second sensor configured to detect a weight of contents receive inside the bin (See at least Liivik Paragraphs 0038 and 0124 and Figure 2, a weight sensor is placed under the compartment, which is interpreted as the bin, to detect the weight of the items), and 
the processor monitors the weight of contents received inside the bin and determines based on monitoring the weight of the contents of the contents received inside the bin and when handing-over the object to the operator, whether the object was removed from the bin (See at least Liivik Paragraph 0038, the weight sensor is used to determine if all the items were removed).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Melanson with Liivik to have a weight sensor in the bin to determine if the object was removed. By using a weight sensor, the robot can determine if all the contents were removed by the recipient (See at least Liivik Paragraph 0038). The weight sensor can also be used to determine if the user placed items in the bin (See at least Liivik Paragraph 0038). This would improve the accuracy of the robot by allowing the robot to keep track of what is inside the bin. 

Regarding Claim 6, Melanson discloses the processor outputs information indicating whether the operator obtained the object from the bin (See at least Melanson Paragraph 0007, the chain of custody information indicates when and where the item was removed, who accessed the item, and if the item has been delivered or not).

Regarding Claim 15, Melanson fails to disclose handing over the object comprises:
monitoring a weight of contents inside the bin; and 
determining, based on the weight of the contents inside the bin, whether the object was removed from the bin by the operator.
However, Liivik teaches monitoring a weight of contents inside the bin (See at least Liivik Paragraphs 0038 and 0124 and Figure 2, a weight sensor is placed under the compartment, which is interpreted as the bin, to detect the weight of the items), and 
determining, based on the weight of the contents inside the bin, whether the object was removed from the bin by the operator (See at least Liivik Paragraph 0038, the weight sensor is used to determine if all the items were removed).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Melanson with Liivik to monitor the weight of the contents inside the bin to determine if the object was removed. By monitoring the weight, the robot can determine if all the contents were removed by the recipient (See at least Liivik Paragraph 0038). Monitoring the weight can also be used to determine if the user placed items in the bin (See at least Liivik Paragraph 0038). This would improve the accuracy of the robot by allowing the robot to keep track of what is inside the bin. 

Regarding Claim 16, Melanson discloses outputting information indicating whether the hand-over of the object to the operator was successfully completed (See at least Melanson Paragraph 0007, the chain of custody information indicates when and where the item was removed, who accessed the item, and if the item has been delivered or not).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Melanson in view of Pinette et al (US 11232394 B1) (Hereinafter referred to as Pinette)

Regarding Claim 10, Melanson discloses the processor identifies, when the robot enters a specified area while moving along the moving path, at least one object to be handed over at the specified area to a particular operator (See at least Melanson Paragraph 0100 and Figure 2, the robot moves along a path making deliveries, and validates when it’s in the specified area to allow a particular operator to access a particular item).
Melanson fails to disclose the processor… determines a location of the particular operator when the particular operator is absent from the specified area.
However, Pinette teaches this limitation (See at least Pinette Column 8 lines 4-14, the client’s device indicates the current geographic location of the user; See at least Pinette Column 12 lines 40-54, the robot is rerouted from the first predetermined location, which is interpreted as a specified area, to the user’s location based on the positional data of the user’s electronic device). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Melanson with Pinette to determine a location of the particular operator when the particular operator is absent from the specified area. Users are more mobile than ever before, and delivering items to users at an optimal location is becoming increasingly challenging (See at least Pinette Column 2 lines 10-23). By determining the particular operator’s location, the robot can dynamically reroute itself from the specified area to an optimal delivery location, which can be the operator’s current location (See at least Pinette Column 7 lines 29-59). This would increase the efficiency of the robot by allowing the robot to locate the operator, and deliver the items to the operator at an optimal location. 

Regarding Claim 20, Melanson discloses identifying, in response to the robot entering a specified area while moving along the moving path, at least one object to be handed over at the specified area (See at least Melanson Paragraph 0100 and Figure 2, the robot moves along a path making deliveries, and validates when it’s in the specified area to allow a particular operator to access a particular item).
Melanson fails to disclose determining a location of the particular operator in response to determining that the particular operator for the hand-over of the at least one object is absent from the specified area.
However, Pinette teaches this limitation (See at least Pinette Column 8 lines 4-14, the client’s device indicates the current geographic location of the user; See at least Pinette Column 12 lines 40-54, the robot is rerouted from the first predetermined location, which is interpreted as a specified area, to the user’s location based on the positional data of the user’s electronic device). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Melanson with Pinette to determine a location of the particular operator when the particular operator is absent from the specified area. Users are more mobile than ever before, and delivering items to users at an optimal location is becoming increasingly challenging (See at least Pinette Column 2 lines 10-23). By determining the particular operator’s location, the robot can dynamically reroute itself from the specified area to an optimal delivery location, which can be the operator’s current location (See at least Pinette Column 7 lines 29-59). This would increase the efficiency of the robot by allowing the robot to locate the operator, and deliver the items to the operator at an optimal location. 

Allowable Subject Matter
Claims 4 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. Applicant argues that even though Melanson discloses having free containers and restricted containers, Melanson does not disclose selecting between a first loading box and a second loading box based on whether authentication of a recipient is required when delivering the object to the recipient. However, Melanson does disclose that certain items, like hotel and bathroom products, are placed into free containers, which do not require authentication. And other items, like food and beverages, are placed into restricted containers, which do require authentication. Therefore, it would be obvious to one of ordinary skill to modify Melanson to have the robot select which loading box (e.g. a free container or restricted container) to open to retrieve the item from the operator based on the class information (e.g. food, beverage, hotel and bathroom products) of the item. Therefore claims 1 and 11 are now rejected under 103. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664